Citation Nr: 0518196	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling for status post medial meniscus 
injury and 10 percent disabling for degenerative joint 
disease.  

2.	Service connection for a low back disability.   

3.  Service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1972.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1998 and 
November 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's requested a Travel Board hearing at the RO.  
The hearing was scheduled for April 21, 2005 at 2:30 P.M. 
before the undersigned judge.  On March 21, 2005, the veteran 
requested that the hearing be rescheduled to between 10:00 
A.M. and 1:00 P.M. on the same day.  The veteran cited 
difficulty related to public transportation as support for 
his request.  The record indicates that on March 31, 2005, 
the RO contacted the veteran to reschedule his hearing to 
10:30 A.M. the same day.   On April 1, 2005, the veteran 
notified the RO that he was satisfied with the rescheduling.  

On April 5, 2005, however, the RO notified the veteran by 
letter that his hearing would convene at 2:30 P.M. on April 
21, 2005. This appears to have been error on the part of the 
RO.  Ultimately, the veteran did not appear for this hearing.    

Under these circumstances, the undersigned deems the 
veteran's request to reschedule his hearing as a motion for a 
new hearing.  The undersigned grants this motion.     It 
appears that the veteran may not have come to the hearing 
because of the erroneous information contained the April 5, 
2005 letter from the RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be given appropriate 
notice of the hearing, which should be 
schedule for mid-morning unless the 
veteran indicates otherwise.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



